Citation Nr: 1524991	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including as secondary to service-connected residuals of a nose injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder, including shin splints and/or stress fractures.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder, including shin splints and/or stress fractures.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

6.  Entitlement to service connection for a right leg disorder, including shin splints and/or stress fractures.

7.  Entitlement to service connection for a left leg disorder, including shin splints and/or stress fractures.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to an initial compensable rating for residuals of a nose injury/deviated septum.

11.  Entitlement to an initial rating higher than 10 percent for residuals of a traumatic brain injury (TBI), effective from October 28, 2009 to May 3, 2013, and as noncompensable from May 4, 2013, forward. 

12.  Entitlement to an initial rating higher than 70 percent for an anxiety disorder, panic attacks, and depression with mild TBI.

13.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active from June 1973 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010, September 2010, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the RO granted service connection for an anxiety disorder, panic attacks, and depression, rated as 70 percent disabling, and for residuals of a traumatic brain injury, rated as 10 percent disabling, each effective from October 28, 2009.  The RO also denied service connection for a respiratory disorder; denied a petition to reopen claims for service connection for right and left leg disorders, described as stress fractures; and denied entitlement to a TDIU.

In September 2010, the RO granted service connection for residuals of a nose injury and assigned an initial noncompensable disability rating, effective from October 28, 2009.  The RO also denied a petition to reopen claims for service connection for right and left knee disorders.

In June 2013, the RO reduced the 10 percent rating assigned for residuals of a TBI to noncompensable, effective from May 4, 2013 forward, explaining that the 10 percent rating was included within the 70 percent rating assigned for the Veteran's service-connected psychiatric disorder, now characterized as an "anxiety disorder, panic attacks, and depression, with mild traumatic brain injury."

In January 2014, the Veteran withdrew from appeal claims for higher ratings for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction over these claims.  

In October 2014, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of this hearing is stored electronically in Virtual VA.

The issues of service connection for respiratory, bilateral leg, and bilateral knee disorders; entitlement to higher ratings for residuals of a TBI, residuals of a nose injury, and an anxiety disorder, panic attacks, and depression with mild TBI; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision in March 2000 denied service connection for bilateral knee and leg disorders.

2.  Additional evidence received since March 2000 is new and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee and leg disorders.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service connection for bilateral knee and leg disorders, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the service connection claims for bilateral knee and leg disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).


A.  Bilateral Knees

A March 2000 rating decision denied service connection for a bilateral knee disorder on the basis that there was no evidence of a current disability or of a link to service.  The Veteran did not appeal this decision and no pertinent evidence was received within a year of this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §3.104(a), § 3.156(b).

A January 2008 VA treatment record indicates the Veteran had intermittent right knee pain and history of arthroscopic surgery.  Complaints of knee pain were also documented in a July 2010 VA treatment record.  On May 2013 VA examination, X-rays revealed moderate medial compartment narrowing, bilaterally.  The Board finds this evidence is new because it was not previously considered.  It is also material because it suggests a current bilateral knee disorder and satisfies the low threshold under Shade for raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Accordingly, the claims for service connection for right and left knee disorders are reopened.  


B.  Bilateral Legs

A March 2000 rating decision denied service connection for a bilateral leg disorder on the basis that there was no evidence of a current disability or of a link to service.  The Veteran did not appeal this decision and no pertinent evidence was received within a year of this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), § 3.156(b).

In October 2014, the Veteran testified that he has had problems with his legs since he had the stress fractures in service.  He reported having pain and swelling.  See pages 4 and 5 of Hearing Transcript in Virtual VA.  The Board finds this evidence is new because it was not previously considered.  It is also material because it suggests the Veteran may have a chronic bilateral leg disorder and satisfies the low threshold under Shade for raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Accordingly, the claims for service connection for right and left leg disorders are reopened.  



ORDER

The petition to reopen the claim for service connection for a right leg disorder is granted.

The petition to reopen the claim for service connection for a left leg disorder is granted.

The petition to reopen the claim for service connection for a right knee disorder is granted.

The petition to reopen the claim for service connection for a left knee disorder is granted.


REMAND

Additional development is required concerning the claims on appeal.  The Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA) for his service-connected disabilities.  These records should be associated with the claims file.

The Veteran also testified that VA operated on his knee in the 1980s.  These surgical records are not associated with the claims file.  The Board also notes that the earliest VA treatment notes associated with the claims folder are dated in December 1995; however, the Veteran's VA treatment records specifically reference earlier treatment in 1990 to include knee surgery in August 1990.  Accordingly, additional efforts should be made to obtain the Veteran's complete VA treatment records, including all archived records.

Further, the Veteran testified that he had continuing bilateral knee symptoms since service.  He was examined in May 2013, but his report of continuing symptoms were not considered when the opinion was offered.  Consequently, another opinion is needed.

The Veteran is seeking service connection for a respiratory disorder, to include as secondary to residuals of a nose injury/deviated septum.  He has been diagnosed as having obstructive sleep apnea.  A medical opinion is required.

The Veteran testified he was having headaches and vision problems associated with his TBI.  See page 15 of the Hearing Transcript in Virtual VA.  Since he denied having these symptoms on his February 2011 VA examination, another examination is needed to obtain current findings.

The Veteran also testified to having significant nasal obstruction due to his in-service nose injury/deviated septum.  See page 12 of Hearing Transcript in Virtual VA.  Since he denied having significant obstruction on his February 2011 VA examination, another examination is needed to obtain current findings associated with residuals of a nose injury.  As the case must be remanded for the foregoing reasons, the Veteran should also be afforded updated VA examinations concerning his psychiatric disorder, claimed leg disorders, and TDIU claims, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from SSA a copy of its decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Portland Oregon, VAMC and West Linn CBOC, dated from January 1985 to March 2007, and from May 2013 forward.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Dallas VA treatment facility and/or North Texas Healthcare System, dated from January 1982 to December 1995.  

A specific request should be made for records associated with the Veteran's knee surgery in the 1980s and/or in August 1990.  It appears that he was hospitalized for this procedure from August 23 to August 25, 1990.  

If these records are not available, a negative reply is required.

4.  Associate the Veteran's VA Vocational Rehabilitation folder with the claims file.  

5.  After the above records have been obtained to the extent possible, schedule the Veteran for a VA respiratory examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

All indicated tests and studies are to be performed.  The examiner must identify all current respiratory disorders found to be present, to include obstructive sleep apnea.  See VA pulmonary/sleep clinic date, dated August 6, 2012.

(a)  For each identified respiratory disorder, the examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that it had its clinical onset during active service or is related to the Veteran's in-service diagnosis of lingular infiltrates/pneumonitis in January 1976 and/or his possible nasal fracture in November 1974.

(b)  For each identified respiratory disorder, the examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that it was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's service-connected deviated septum.

In providing the above opinions, the examiner must take into account the Veteran's reports of his history and events and his current symptomatology.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

6.  Schedule the Veteran for a VA orthopedic examination of his lower legs and knees.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

All indicated tests and studies are to be performed.  

(a)  The examiner must identify all current knee disorders found to be present.  For each identified knee disorder, the examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that it had its clinical onset during active service or is related to the Veteran's in-service knee injury, complaints, and findings in November 1975.

(b)  The examiner must identify all current lower leg disorders found to be present.  The examiner must specifically determine whether the Veteran has any current shin splints and/or residuals of stress fractures.  For each identified leg disorder, the examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that it had its clinical onset during active service or is related to the Veteran's in-service leg complaints and findings in November 1975 (i.e., impression of possible early shin splints or stress fracture).

In providing the above opinions, the examiner must take into account the Veteran's reports of his history and events and his current symptomatology.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

7.  Schedule the Veteran for a VA ENT examination to determine the current severity of his residuals of an in-service nose injury/deviated septum.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

All indicated tests and studies are to be performed.  
If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The examiner should ensure that he or she comments on the extent of obstruction of the nasal passages, on a percentage basis.

8.  Schedule the Veteran for a VA TBI examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  
All indicated tests and studies are to be performed.  

The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  

After reviewing the file and examining the Veteran, the examiner must specifically address each of the Veteran's subjective complaints alleged to be related to his TBI, to include headaches and vision problems, and determine whether they are residuals of his TBI.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

9.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his anxiety disorder, panic attacks, and depression with mild TBI. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

10.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of all of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

11.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


